

114 HR 5546 IH: To preempt State laws preventing a major city from regulating firearm-related conduct in the city that occurs in or affects interstate or foreign commerce.
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5546IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo preempt State laws preventing a major city from regulating firearm-related conduct in the city
			 that occurs in or affects interstate or foreign commerce.
	
		1.Preemption of State laws preventing a major city from regulating firearms-related conduct in the
			 city that occurs in or affects interstate or foreign commerce
 (a)In generalIf a law or rule of a major city, pertaining to conduct in the city that is in relation to firearms and that occurs in or affects interstate or foreign commerce, conflicts with the constitution, or a law or regulation, of the State in which the city is located, the former shall control.
 (b)DefinitionsIn subsection (a): (1)FirearmThe term firearm has the meaning given in section 921(a)(3) of title 18, United States Code.
 (2)Major cityThe term major city means a city that has a population of at least 500,000 inhabitants, as determined by the most recent decennial population census conducted by the Bureau of the Census.
 (3)StateThe term State means the 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.
				